           IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           GAINESVILLE DIVISION

GUILLERMO EDUARDO
CENTENO-MARROQUIN,

              Petitioner,
v.                                          Case No. 1:17cv172-MW/GRJ

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,

            Respondent.
_________________________/

                            ORDER ACCEPTING AND ADOPTING
                             REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 26. Upon consideration, no objections having been filed by the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “The Respondent’s amended Motion to Dismiss, ECF No. 21,

is GRANTED. The amended Petition for Writ of Habeas Corpus, ECF No. 4, is DISMISSED as

untimely. A Certificate of Appealability is DENIED.” The Clerk shall close the file.

      SO ORDERED on November 5, 2018.


                                            s/ MARK E. WALKER
                                            Chief United States District Judge
